Citation Nr: 1809141	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  07-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected total hysterectomy.


REPRESENTATION

Appellant represented by:	Helen A. Campbell


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to July 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2010 and May 2012 the Board remanded the issues of service connection for a back disability, service connection for a gynecological disability, service connection for a psychiatric disability, and service connection for a left foot disability for further development. During the course of remand and as a result of the ordered development, service connection was established for degenerative joint disease of the lumbar spine.

In January 2014 the Board remanded the issues of service connection for a gynecological disability, a psychiatric disability, and a left foot disability for compliance with prior remand directives. During the course of remand and as a result of the ordered development, service connection was established for a total hysterectomy as secondary to cervical cancer. 

In August 2015 the Board remanded the issues of service connection for a psychiatric disability and service connection for a left foot disability for VA examinations and medical opinions. 

In March 2016 the Board remanded the issue of service connection for a psychiatric disability for VA treatment records and a supplemental medical opinion. This same decision denied service connection for a left foot disability.

In September 2017, the Board remanded the issue of service connection for an acquired psychiatric disability for a supplemental medical opinion The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran does not have a current acquired psychiatric disorder, other than uncomplicated bereavement.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Similarly, the theory of secondary service connefction requires the existence of a disability due to a service connected disease or injury. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran contends she is entitled to service connection for an acquired psychiatric disorder secondary to her service-connected total hysterectomy. 

VA medical records show that the Veteran had negative depression screens from 2005-2016. The only positive depression screen of record is from March 2016, when her husband had recently been diagnosed with cancer. PTSD screens were all negative and there is no record of a PTSD diagnosis. 

The Veteran was provided with a VA examination in September 2015. The examiner reported a diagnosis of unspecified depressive disorder. However, the examiner's review of the Veteran's medical history was brief and did not note that she repeatedly had negative depression screens. 

Upon remand for an addendum medical opinion, the Veteran was provided with another VA examination in November 2017. The examiner diagnosed the Veteran with uncomplicated bereavement, noting that the Veteran had negative depression screens from 2013-2016, that the Veteran had requested to go on Prozac in March 2016 after her husband's cancer diagnosis, and that the Veteran had subsequently asked to wean off the Prozac in March 2017 after her husband's death. The examiner further noted that the treatment records indicate one brief trial of Effexor XR in 2013, but otherwise no treatment for depression or another acquired psychiatric disability. Uncomplicated bereavement is not an acquired psychiatric disability for VA purposes.

As the November 2017 examination reflects a more thorough review of the Veteran's medical history than the September 2015 examination, the Board finds it to be more probative of the Veteran's overall mental health. The November 2017 examiner acknowledged that the Veteran had brief periods of depressive symptoms, but found that they were not ongoing or indicative of a mental health diagnosis. 

Accordingly, the most probative evidence establishes that the appellant does not have an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). Without a current disability due to a disese or injury, service connection is not warranted on any theory of entitlement. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as secondary to the Veteran's service-connected total hysterectomy is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


